Appeal by the *600defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered September 18, 1995, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Griffin, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the suppression hearing should have been reopened based on the trial testimony of the eyewitness who identified the defendant’s car to the arresting officer is unpreserved for appellate review. The defendant failed to ask the trial court to reopen the hearing based on the eyewitness’s trial testimony (see CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665; People v Martin, 50 NY2d 1029, 1031). In any event, that contention is without merit (see CPL 710.40 [4]; People v Clark, 88 NY2d 552, 555). Smith, J.P., McGinity, Luciano and Crane, JJ., concur.